



Exhibit 10.26
CERTIFICATE OF ACCEPTANCE
MASTER LEASE AGREEMENT NO.: CW/1296-1
EQUIPMENT LEASE SCHEDULE NO.: CW/1296-1-A
This Certificate of Acceptance is attached to and made a part of Equipment Lease
Schedule No. CW/1296-1-A (the “Schedule”) by and between M/G Finance Co., Ltd.,
a Texas limited partnership as Lessor and the Lessee set forth below and
relating to the Lease of the Equipment described therein.
 
Lessee hereby acknowledges and agrees that:

 
1
Lessee has received the Equipment described in the Equipment Lease Schedule in
good condition and repair.

 
2
Lessee has inspected the equipment.

 
3
The Equipment has been delivered and is satisfactory in all respects for all of
the Lessee’s intended uses and purposes.

 
4
Lessee hereby accepts the Equipment unconditionally and irrevocably.

By Lessee’s signature below, Lessee authorizes and requests Lessor to make
payment to the supplier of the equipment. Lessee also agrees that the equipment
has not been delivered, installed or accepted on a trial basis.
With the delivery of this Certificate to Lessor, Lessee acknowledges and agrees
that the Lessee’s obligations to Lessor become absolute and irrevocable in
accordance with the Schedule and the Lease.
Dated as of September 25, 2018.
LESSEE:
Stabilis Energy Services, LLC
a TX Limited Liability Company
 
 
 
 
By:
 
/s/ Casey Crenshaw
Name:
 
Casey Crenshaw
Title:
 
President






--------------------------------------------------------------------------------





ONLY THE COUNTERPART OF AN EQUIPMENT LEASE SCHEDULE MARKED “LESSOR’S ORIGINAL
COPY” SHALL BE DEEMED TO BE THE ORIGINAL LEASE AGREEMENT FOR PURPOSES OF
CONSTITUTING CHATTEL PAPER OR COLLATERAL, AND POSSESSION OF ANY COPY OF THE
MASTER LEASE AGREEMENT DESCRIBED HEREIN SHALL BE WITHOUT FORCE AND EFFECT FOR
PURPOSES OF CONSTITUTING CHATTEL PAPER OR COLLATERAL.
EQUIPMENT LEASE SCHEDULE NO. CW/1296-1-A
This Equipment Lease Schedule No. CW/1296-1-A is hereby incorporated in and made
a part of that certain Master Lease Agreement No. CW1296-1 (the “Lease”), by and
between M/G Finance Co., Ltd., a Texas limited partnership (“Lessor”) and
STABILIS ENERGY SERVICES, LLC, a TX Limited Liability Company, (“Lessee”).
Capitalized terms not defined herein shall have the meanings set forth in the
Lease.
 
 
 
 
 
 
 
 
 
1.
  
Equipment:
 
See Exhibit A attached hereto and incorporated by reference.
 
 
 
2.
  
Location:
 
1655 Louisiana Street
Beaumont, TX 77701
 
 
 
3.
  
Term:
 
The Term of this Lease shall begin on the Installation Date and shall continue,
unless sooner terminated as provided herein, for twenty-four (24) consecutive
months plus the residual following the Commencement Date. The Commencement Date
of this Lease is September 25th.
 
 
 
4.
  
Rent:
 
The rent due and owing hereunder shall be $5,962.53 per month for twenty-four
(24) months, with the first payment due and payable on October 25th, and like
payments being due and payable on the twenty-fifth (25th) day of each month
thereafter during the Initial Lease Term.
 
 
 
5.
  
Freight, FET and Taxes:
 
Taxes, if any will be due to Lessor at closing.






--------------------------------------------------------------------------------







 
 
 
 
 
6.
  
Closing Costs:
 
No closing costs will be due.
 
 
 
7.
  
Purchase Option:
 
See Exhibit B attached hereto and incorporated by reference.
 
 
 
8.
  
Addresses for Notice and Billing:
 
Lessee:            1655 Louisiana Street
 
  
 
 
Beaumont, TX 77701
 
 
 
 
  
 
 
Lessor: Payments
 
  
 
 
P.O. Box 704
 
  
 
 
Beaumont, TX 77702
 
  
 
 
Notices
 
  
 
 
1655 Louisiana Street
 
  
 
 
Beaumont TX 77701
 
  
 
 
Attn: Casey or Will Crenshaw
 
 
 
 
  
 
 
Addresses for notice and billing may be changed by written notice to the other
party as provided in the Lease.
 
 
 
9.
  
Delivery and Acceptance:
 
Lessee shall acknowledge delivery and acceptance of the Equipment by the
execution and delivery to Lessor of a Certificate of Acceptance in form
acceptable to Lessor, and such Certificate of Acceptance shall be attached to
and become a part of this Schedule.
 
 
 
10.
  
Special Provisions:
 
In addition to and with each monthly payment of rent due and owing hereunder,
Lessee shall pay (a) any sales taxes due and owing and relating to the rent and
(b) at the sole discretion of Lessor, one-twelfth (l/12th) of Lessor’s current
estimate of the property taxes to be due and owing on the Equipment. Lessee
represents and warrants to Lessor that the Equipment is not, and the Equipment
will not be used in such a manner so as to constitute, inventory as such term is
defined in the Uniform Commercial Code as enacted in the State of Texas. If any
amount payable to Lessor by






--------------------------------------------------------------------------------





 
 
 
                
  
Lessee under this Lease is not paid within 10 days of due date, Lessor may
charge interest on the amount past due at a rate of 1.5% per month (or the
maximum amount permitted by applicable law if less). All monthly payments
associated with this lease will be made by the electronic transfer of funds
(ACH).

11. THIS EQUIPMENT LEASE SCHEDULE IS ENTERED INTO PURSUANT TO THE MASTER LEASE
AGREEMENT IDENTIFIED ABOVE. ALL OF THE TERMS AND CONDITIONS OF THE MASTER LEASE
AGREEMENT ARE HEREBY INCORPORATED HEREIN AND MADE A PART HEREOF. BY EXECUTING
THIS EQUIPMENT LEASE SCHEDULE, THE PARTIES HEREBY REAFFIRM ALL OF THE TERMS AND
CONDITIONS OF THE MASTER LEASE AGREEMENT EXCEPT AS MODIFIED HEREBY.
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
 
LESSEE:
 
 
 
M/G FINANCE CO., LTD.
 
 
 
Stabilis Energy Services, LLC
By: MGFC, LLC, its general partner
 
 
 
a TX Limited Liability Company
 
 
 
 
 
By:
 
/s/ Charles B. Childress
 
 
 
By:
 
/s/ Casey Crenshaw
Name:
 
Charles B. Childress
 
 
 
Name:
 
Casey Crenshaw
Title:
 
Sr. Vice President
 
 
 
Title:
 
President
Date:
 
9/25/2018
 
 
 
Date:
 
9/25/2018






--------------------------------------------------------------------------------





EXHIBIT A
(Equipment Listing)
This Exhibit A is to be attached to and become a part of Equipment Lease
Schedule CW/1296-1-A, by and between M/G Finance Co., Ltd. as Lessor and
Stabilis Energy Services, LLC as Lessee:
VENDOR:    Dragon Products
See the attached Schedule of Equipment to this Exhibit A  for equipment detail.
The Schedule of Equipment is hereby verified correct and the undersigned Lessee
acknowledges receipt of a copy.
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
 
LESSEE:
 
 
 
M/G Finance Co., Ltd.,
 
 
 
STABILIS ENERGY SERVICES, LLC
By: MGFC, LLC, its general partner
 
 
 
a TX Limited Liability Company
 
 
 
 
 
By:
 
/s/ Charles B. Childress
 
 
 
By:
 
/s/ Casey Crenshaw
Name:
 
Charles B. Childress
 
 
 
Name:
 
Casey Crenshaw
Title:
 
Sr. Vice President
 
 
 
Title:
 
President
Date:
 
9/25/2018
 
 
 
Date:
 
9/25/2018






--------------------------------------------------------------------------------





EXHIBIT A—SCHEDULE OF EQUIPMENT
STABILIS ENERGY SERVICES, LLC
CW1296
 
 
 
 
 
YEAR
TYPE
DESCRIPTION
SERIAL NUMBER
2018
TR
3 STG COMP ON TRAILER
129,847


 
 
 
 
Total
 
 
1


 
 
 
 






--------------------------------------------------------------------------------





EXHIBIT B
PURCHASE OPTION RIDER TO LEASE EQUIPMENT SCHEDULE
MASTER LEASE AGREEMENT NO.: CW/1296-1
EQUIPMENT LEASE SCHEDULE NO.: CW/1296-1-A
This Purchase Option Rider (“Rider”) is attached and made a part of that
Equipment Lease Schedule No. CW/1296-1-A (“Schedule”) by and between the Lessee
and Lessor set forth below:
 
1
SUBJECT TO THE PROVISIONS SET FORTH HEREIN, AT THE EXPIRATION OF THE INITIAL
LEASE TERM, AS SET FORTH IN THE SCHEDULE, LESSEE SHALL HAVE THE OPTION, WHICH
OPTION SHALL NOT BE ASSIGNABLE, TO PURCHASE, AS-IS-WHERE-IS AND WITHOUT ANY
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, ALL, BUT NOT LESS THAN ALL, OF THE
LEASED EQUIPMENT COVERED BY THE SCHEDULE FOR A PURCHASE PRICE EQUAL TO THE
GREATER OF (A) THE, THEN, FAIR MARKET VALUE OF THE LEASED EQUIPMENT, OR (B)
$31,045.73. THE AMOUNT SET FORTH IN SUBPART (B) OF THE IMMEDIATELY PRECEDING
SENTENCE REFLECTS A GOOD FAITH ATTEMPT BY LESSOR AND LESSEE TO ESTIMATE THE FAIR
MARKET VALUE OF THE EQUIPMENT AT THE EXPIRATION OF THE INTITAL LEASE TERM.
LESSEE’S DETERMINATION OF FAIR MARKET VALUE WILL BE ACCEPTED BY LESSOR.

 
2
Lessee’s right to purchase the Equipment pursuant to such options is Conditioned
upon (a) Lessee’s having performed all of the terms and conditions of the Lease
and Schedule at the time and in the manner required therein; (b) Lessor having
received written notice of Lessee’s exercise of said option at least ninety
(90) days prior to the expiration date of the Initial Lease Term, and
(c) Lessee’s payment to Lessor of said purchase price, together with all taxes
on or measured by such purchase price, in immediately available funds.

 
3
If Lessee, for any reason, does not purchase the leased Equipment in Accordance
with Paragraph 1 hereof, Lessee shall be obligated to return the leased
Equipment to Lessor in accordance with the terms of the Lease and Schedule.

EXECUTION PAGE FOLLOWS:





--------------------------------------------------------------------------------







The parties have executed and delivered this Rider as set forth below:
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
 
LESSEE:
 
 
 
M/G Finance Co., LTD.
By: MGFC, LLC, its general partner
 
 
 
Stabilis Energy Services, LLC
a TX Limited Liability Company
 
 
 
 
 
By:
 
/s/ Charles B. Childress
 
 
 
By:
 
/s/ Casey Crenshaw
Name:
 
Charles B. Childress
 
 
 
Name:
 
Casey Crenshaw
Title:
 
Sr. Vice President
 
 
 
Title:
 
President
Date:
 
9/25/2018
 
 
 
Date:
 
9/25/2018

.





--------------------------------------------------------------------------------





MASTER LEASE AGREEMENT
NO. CW/1296-1
THIS MASTER LEASE AGREEMENT, by and between M/G FINANCE CO., LTD., a Texas
limited partnership (“Lessor”), with its address for notice hereunder being 1655
Louisiana St., Beaumont, Texas 77701 and STABILIS ENERGY SERVICES, LLC, a Texas
Limited Liability Company (“Lessee”) with its principal office located at 1655
Louisiana Street Beaumont, TX 77701 and its billing address and address for
notice hereunder being 1655 Louisiana Street Beaumont, TX 77701.
1. LEASE. Lessor hereby leases to Lessee and Lessee hereby leases from Lessor,
subject to the terms and conditions hereinafter set forth, the items of personal
property (“Equipment”) described in each Equipment Schedule (“Schedule”) entered
into, from time to time, pursuant to this Master Lease Agreement. This Master
Lease Agreement is intended to be incorporated by reference into one or more
Equipment Schedules from time to time. As to Equipment leased pursuant to any
such individual Equipment Schedule, the terms of such Schedule shall prevail
over the terms hereof in case of conflict. Each Schedule shall constitute a
separate and distinct individual lease contract and the manually executed copy
of such Schedule marked “Lessor’s Original Copy” shall be the instrument in
which a security interest may be acquired by any assignee of Lessor. The rights,
remedies, powers and privileges of the Lessor or its assignee under each such
Schedule shall be interpreted separately and apart from any other Schedule.
Notwithstanding any other provision hereof or of any other document involving a
transfer, assignment, financing, granting of a security interest, or otherwise,
any reference to this Master Lease Agreement shall mean, shall deemed to mean
and shall be limited to, this Master Lease Agreement as the same is incorporated
under any particularly identified specific Equipment Schedule(s). The term
“Lease” as used hereinafter shall refer to an individual Schedule which
incorporates this Master Lease Agreement. Until a Schedule is signed by Lessor,
an Equipment Schedule signed by Lessee constitutes an irrevocable offer by
Lessee to lease from Lessor.
2. SELECTION OF EQUIPMENT; ACCEPTANCE AND DELIVERY OF EQUIPMENT. Lessee will
select the type, quantity and supplier of each item of Equipment designated in
the appropriate Schedule, and in reliance thereon such Equipment will then be
ordered by Lessor from such supplier or Lessor will accept an assignment of any
existing purchase order therefore. Lessee agrees to inspect the Equipment and to
execute a Certificate of Acceptance (set forth in the Schedule) after the
Equipment has been delivered and after Lessee is satisfied that the Equipment is
satisfactory in every respect. Lessee hereby authorizes Lessor to insert in the
Schedule
 












































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 1
 
 
 
 






--------------------------------------------------------------------------------





identifying data with respect to the Equipment. In addition to the other amounts
due and owing hereunder, Lessee shall pay for all transportation, insurance,
rigging, drayage and any other charges with respect to delivery and installation
of the Equipment. Lessee will provide a suitable place of installation for use
of the Equipment as specified by the manufacturer. Lessee agrees that the
Equipment Location shall at all times comply with applicable state and local
codes. Lessor shall not be liable for any failure or delay in supplying the
Equipment from any cause not subject to the direct control of Lessor.
3. DISCLAIMER OF WARRANTIES AND CLAIMS; LIMITATION OF REMEDIES. THERE ARE NO
WARRANTIES BY OR ON BEHALF OF LESSOR. Lessee acknowledges and agrees by his
signature below as follows:
 
(a)
LESSOR, NOT BEING THE MANUFACTURER OF THE EQUIPMENT NOR THE MANUFACTURER’S
AGENT, MAKES NO WARRANTIES EITHER EXPRESS OR IMPLIED AS TO THE CONDITION OF THE
EQUIPMENT, ITS MERCHANTABILITY, ITS FITNESS OR SUITABILITY FOR ANY PARTICULAR
PURPOSE, ITS DESIGN, ITS CAPACITY, ITS QUALITY, OR WITH RESPECT TO ANY
CHARACTERISTICS OF THE EQUIPMENT;

(b)
Lessee has fully inspected the Equipment which it has requested Lessor to
acquire and lease to Lessee, and the Equipment is in good condition and to
Lessee’s complete satisfaction;

(c)
Lessee leases the Equipment “AS IS” and with all faults.

(d)
Lessee specifically acknowledges that the Equipment is leased to Lessee solely
for commercial or business purposes and not for personal, family or household
purposes;

(e)
If the Equipment is not properly installed, does not operate as represented or
warranted by the supplier or manufacturer, or is unsatisfactory for any reason,
regardless of cause or consequence, Lessee’s only remedy, if any, shall be
against the supplier or manufacturer of the Equipment and not against Lessor;

(f)
Lessor acknowledges that any manufacturer’s and/or seller’s warranties are for
the benefit of both Lessor and Lessee. Lessee is entitled under Chapter 2A of
the Texas Business and Commerce Code to the promises and warranties, including
those of any third party, provided to Lessor by the person supplying the
equipment in connection with or as part of the contract by which the Lessor
acquired the goods, and Lessee may communicate with the person supplying the
equipment to Lessor and

























































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 2
 
 
 
 






--------------------------------------------------------------------------------





 
receive an accurate and complete statement of those promises and warranties,
including any disclaimers and limitations of them or of remedies.
NOTWITHSTANDING THE FOREGOING, LESSEE’S OBLIGATIONS TO PAY THE RENTS OR
OTHERWISE UNDER THIS LEASE SHALL BE AND ARE ABSOLUTE AND UNCONDITIONAL AND
WITHOUT OFFSET FOR ANY REASON. To the extent permitted by the manufacturer or
seller, and provided Lessee is not in default under this Lease, Lessor assigns
to Lessee any warranties made by the supplier or the manufacture of the
Equipment.

 
(g)
LESSEE SHALL HAVE NO REMEDY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES AGAINST
LESSOR; AND

(h)
NO DEFECT, DAMAGE OR UNFITNESS OF THE EQUIPMENT FOR ANY PURPOSE SHALL RELIEVE
LESSEE OF THE OBLIGATION TO PAY RENT OR RELIEVE LESSEE OF ANY OTHER OBLIGATION
UNDER THIS LEASE.

LESSEE ACKNOWLEDGES RECEIPT PRIOR TO THE EXECUTION OF THIS LEASE OF AN ACCURATE
AND COMPLETE STATEMENT DESIGNATING THE PROMISES AND WARRANTIES, AND ANY
DISCLAIMERS OF WARRANTIES, LIMITATIONS OR MODIFICATIONS OF REMEDIES, OR
LIQUIDATED DAMAGES, INCLUDING THOSE OF A THIRD PARTY, SUCH AS THE MANUFACTURER
OF THE EQUIPMENT, THAT WERE PROVIDED TO LESSOR BY THE SELLER OF THE EQUIPMENT.
4. STATUTORY FINANCE LEASE. Lessee agrees and acknowledges that it is the intent
of both parties to this Lease that it qualify as a statutory finance lease under
Chapter 2A of the Texas Business and Commerce Code, as amended and corresponding
provisions of subsequent law (“Chapter 2A”). Lessee acknowledges and agrees that
Lessee has selected both: (1) the Equipment; and (2) the supplier from whom
Lessor is to purchase the Equipment. Lessee acknowledges that Lessor has not
participated in any way in Lessee’s selection of the Equipment or of the
supplier, and Lessor has not selected, manufactured, or supplied the Equipment.
Without limiting the foregoing, and in addition to any other provisions of this
Lease, Lessor shall be entitled to the benefits of Sections 2A-209, 2A-211(2),
2A-212(1), 2A-213, 2A-219(1), 2A-220(l)(a), 2A-221, 2A-405(c), 2A-407, 2A-504,
2A-516(2), and 2A-517(1) and (2) of Chapter 2A, whether or not this Lease
qualifies as a statutory finance lease. If this Lease does not qualify as a
statutory finance lease under Chapter 2A, no rights or remedies referred to in
Chapter 2A will be conferred upon Lessee unless expressly granted in this Lease
or as required by applicable law.
 
















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 3
 
 
 
 






--------------------------------------------------------------------------------





5. TERM. This Master Lease Agreement shall be effective when signed by both
parties and shall continue in effect until all obligations of Lessee under each
Schedule are fully discharged. The Lease term for each Schedule shall commence
on the Installation Date and continue from the Commencement Date for the number
of months set forth in the Equipment Schedule (“Initial Lease Term”). The
Installation Date shall be the applicable of (i) the date the Equipment is
installed at the location set forth in the Schedule (“Equipment Location”) and
declared acceptable for maintenance by the manufacturer or if Lessee causes a
delay in installation and acceptance, seven (7) days after delivery of the
Equipment; or (ii) if the Equipment is already in place under lease from another
party and is being purchased by Lessor for lease to Lessee hereunder, the date
Lessor pays for the Equipment. Lessee shall promptly sign and deliver to Lessor
a Certificate of Acceptance in the form attached hereto as Exhibit A as of the
Installation Date. The Commencement Date shall be the first day of the month
following the month in which the Installation Date occurs or the Installation
Date if such date is the first day of the month. Lessee hereby authorizes Lessor
to insert the Commencement Date on the Equipment Schedule.
6. RENT PAYMENTS. The rent for the Equipment described in each Schedule shall be
due and payable on the dates set forth therein. Such rents shall be payable at
Lessor’s address set forth above unless Lessor otherwise designates. Lessee
shall also pay Lessor an administrative fee of $150.00 for each Lease entered
into pursuant to this Master Lease Agreement. This Lease is a net lease and
Lessee agrees that its obligation to pay all rent and other sums payable
hereunder are absolute and unconditional and shall not be subject to any
abatement, reduction, setoff, defense, counterclaim or recoupment for any reason
whatsoever. If any payment, whether for rent or otherwise, is not paid when due,
Lessor may charge interest on the amount past due at a rate of 1.5% per month
(or the maximum amount permitted by applicable law if less). Payments thereafter
received shall be applied first to delinquent installments and then to current
installments.
7. ADVANCE PAYMENT. Any Advance Payment set forth in the Acceptance Certificate
or any Schedule shall be held as security for the performance of this Lease.
Lessor may apply Advance Payments to cure any default under this Lease in whole
or in part at the sole discretion of Lessor. On the expiration or earlier
termination of each Schedule to this Lease or any extension or renewal thereof,
provided Lessee has paid all of the rent called for and fully performed all
other provisions of this Lease, Lessor will return to the Lessee any then
remaining balance of the Advance Payment with respect to such Lease, without
interest. Said Advance Payment may be commingled with Lessor’s other funds.
 




















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 4
 
 
 
 






--------------------------------------------------------------------------------





8. LOCATION. The Equipment shall be kept at the Equipment Location specified in
the applicable Schedule, or, if none is specified, at Lessee’s billing address
set forth above and shall not be removed without Lessor’s prior written consent.
Upon Lessor’s request, Lessee shall provide Lessor or its agents access to
(a) the Equipment at all reasonable times for the purpose of inspection, and
(b) Lessee’s books and records relating to the Equipment at all reasonable times
for the purpose of verifying Lessee’s compliance with its obligations under this
Lease. Lessee shall not part with possession or control of or suffer or allow to
pass out of its possession or control any item of the Equipment or change the
location of the Equipment or any part thereof from the address shown in the
applicable Schedule. Lessor may at its sole discretion and either before or
after delivery to Lessee, install or have installed Global Position Satellite
(“GPS”) tracking systems on any or all of the Equipment. Lessee hereby agrees to
Lessor’s installation and use of such GPS tracking systems, and Lessee will
fully cooperate with Lessor for the installation, maintenance, use of such
systems. Any intentional destruction, removal, disabling, or other interference
of Lessor’s installation and use of the GPS systems will be deemed a default and
material breach of this Master Lease Agreement. In the event Lessee becomes
sixty (60) days or more overdue in rent owed under this or any other Master
Lease Agreement with Lessor or any schedule made in connection therewith, then
the costs of procuring and installing the GPS tracking systems and all fees
Lessor may incur to use such system to track the Equipment will be charged to
and paid by Lessee as additional rent due hereunder.
9. USE; MAINTENANCE. Lessee shall use the Equipment in a careful manner, shall
comply with all laws relating to its possession, use or maintenance, and shall
not make any alterations, additions, or improvements to the Equipment without
Lessor’s prior written consent. All additions, repairs or improvements made to
the Equipment shall belong to Lessor. Lessee agrees to purchase, at its expense,
all licenses which may be necessary for the use or operation of the Equipment.
Lessee shall, at its sole expense, keep the Equipment in good repair, condition
and working order.
10. OWNERSHIP; PERSONALTY; REGISTRATION OF TITLE. The Equipment is, and shall
remain, the property of Lessor, and Lessee shall have no right, title or
interest therein or thereto except as expressly set forth in this Lease. The
parties expressly agree that the Equipment is and shall remain personal property
even though installed in or attached to real property and shall not be deemed to
be a fixture or appurtenant thereto. The Equipment shall be severable from any
real estate to which it may be attached and shall remain the property of Lessor,
free of any and all claims of anyone, including Lessee, having or hereafter
acquiring any interest in such real estate. Lessee shall affix tags, decals, or
plates provided by Lessor to the Equipment indicating Lessor’s ownership and
shall not permit their removal or concealment. Any Equipment requiring
registration of title with a governmental entity, may, at Lessor’s sole option
be registered under the laws of the State of Texas. Lessee shall have the
obligations to (a) determine any requirement to register the title of the
Equipment with any governmental entity, (b) bear all costs of registration and
applicable costs and taxes arising under the laws of the State of Texas or
otherwise and (c) indemnify and hold Lessor harmless from and against such
obligations, taxes and costs upon demand therefore.
 








































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 5
 
 
 
 






--------------------------------------------------------------------------------





11. SURRENDER. By this Lease, Lessee acquires no ownership rights in the
Equipment and has no right to purchase the Equipment, except as may be provided
in the applicable Schedule. Upon the expiration or earlier termination of this
Lease, or in the event of default under this Lease, Lessee agrees to return the
Equipment in good repair, ordinary wear and tear from proper use thereof alone
excepted, by delivering it to such place or carrier as Lessor may specify at
Lessee’s sole cost and expense. In the event Lessee fails to return the
Equipment to Lessor as directed, Lessor is entitled to charge and Lessee shall
be obligated to pay, rent to Lessor in the same periodic amounts as indicated on
the Schedule to which the Equipment relates, until the Equipment is returned to
Lessor.
12. RENEWAL. Upon the expiration or earlier termination or cancellation of this
Lease, or in the event of default under Paragraph 19 hereof, Lessee agrees to
pay a termination fee of $150.00 and Lessee shall return the Equipment in
accordance with Paragraph 11 hereof. At Lessor’s option, this Lease may be
continued on a month-to-month basis until 30 days after Lessee returns the
Equipment to Lessor. In the event the Lease is so continued, Lessee shall be
assessed and agrees to pay a renewal fee of $150.00 and, in addition, shall pay
to Lessor rents in the same periodic amounts indicated on the Schedule to which
the Equipment relates.
13. LOSS AND DAMAGE. Lessee hereby assumes the entire risk of damage to or loss
of the Equipment or any item thereof from any cause whatsoever, whether or not
insured against, from and after the date the Equipment is delivered to the
Equipment Location until returned to Lessor. No loss, theft, damage or
destruction of the Equipment shall alter or relieve Lessee of any obligation
under this Lease, which shall continue in full force and effect. Lessee agrees
to give Lessor prompt notice of any damage to or loss of the Equipment. In the
event of damage to any part of the Equipment, Lessee shall immediately place the
same in good repair at Lessee’s expense. In the event of damage to or loss of
the Equipment or any item thereof, and irrespective of payment from any
insurance coverage maintained by the Lessee, but applying full credit therefor,
Lessee shall, at the option of Lessor, (a) place the Equipment in good repair,
condition and working order or (b) replace the Equipment with identical
equipment in good repair, condition and working order and transfer clear title
to such replacement equipment to Lessor, whereupon such replacement equipment
shall be deemed the Equipment for all purposes hereof, or (c) pay Lessor in cash
the following: (i) all amounts due by Lessee to Lessor with respect to this
Lease up to the date of the loss; plus (ii) the total amounts due for the
remaining term of this Lease attributable to said items; plus (iii) Lessor’s
estimate of Lessor’s residual interest in the Equipment as of the Commencement
Date (the “Residual Value”), which will be determined at Lessor’s sole
discretion. Upon Lessor’s receipt of such payment, this Lease shall terminate
only with respect to such Equipment
 
















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 6
 
 
 
 






--------------------------------------------------------------------------------





so paid for, and Lessee shall become entitled to title thereto, AS IS, WHERE IS,
and without any warranty whatsoever, express or implied. Proceeds of insurance
shall be paid to Lessor with respect to such repairable damage to the Equipment
and shall, at the election of Lessor, be applied either to the repair of the
Equipment by payment by Lessor directly to the party completing the repairs, or
to the reimbursement of Lessee for the cost of such repairs; provided, however,
that Lessor shall have no obligation to make such payment or any part thereof
until receipt of such evidence as Lessor shall deem satisfactory that such
repairs have been completed and further provided that Lessor may apply such
proceeds to the payment of any rent or other sum due or to become due hereunder
if at the time such proceeds are received by Lessor there shall have occurred
any Event of Default or any event which with lapse of time or notice, or both,
would become and Event of Default.
14. INSURANCE; LIENS; TAXES. Lessee shall provide and maintain at its sole cost
and expense insurance against loss, theft, damage, or destruction of the
Equipment in an amount not less that the full replacement value of the
Equipment, with loss payable to Lessor. Lessee also shall provide and maintain
at its sole cost and expense comprehensive general all-risk liability insurance
including but not limited to, product liability coverage, insuring Lessor and
Lessee, with a severability of interest endorsement, or its equivalent, against
any and all loss or liability for all damages, either to persons or property or
otherwise, which might result from or happen in connection with the condition,
use or operation of the Equipment, with such limits and with an insurer
satisfactory to Lessor, but not less than $1,000,000.00 and naming Lessor and/or
each of its assigns as an additional insured. Each policy shall expressly
provide that said insurance as to Lessor and/or its assigns shall not be
invalidated by any act, omission, or neglect of Lessee and cannot be canceled
without 30 days prior written notice to Lessor and/or its assigns. As to each
policy, Lessee shall furnish to Lessor and/or each of its assigns a certificate
or certificates of insurance from the insurer(s) on the Commencement Date and
thereafter as requested by Lessor and/or its assigns, in form and containing
such matters as reasonably required by Lessor. Neither Lessor nor its assigns
shall have any obligation to ascertain the existence of or provide any insurance
coverage for the Equipment or for Lessee’s benefit. Any failure of Lessor to
insist on Lessee’s provision of a certificate of insurance shall not be deemed a
waiver of any rights hereunder and shall not excuse or release Lessee’ of its
obligation to procure and provide such insurance. It is further understood and
agreed that the insurance coverage provided by Lessee shall operate independent
and apart from any indemnity obligations imposed on Lessee under this agreement.
Lessee shall keep the Equipment free and clear of all levies, liens, and
encumbrances. Lessee shall pay all charges and taxes (local, state, and federal)
which may now or hereafter be imposed upon the ownership, leasing, rental, sale,
purchase, possession, or use of the Equipment, excluding, however, all taxes on
or measured by Lessor’s net income. If Lessee fails to procure or maintain said
insurance or to pay said charges or taxes, Lessor shall have the right, but
shall not be obligated, to effect such insurance, or pay such charges or taxes.
In that event, Lessor shall notify
 














































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 7
 
 
 
 






--------------------------------------------------------------------------------





Lessee of such payment and Lessee shall repay to Lessor the cost thereof within
15 days after such notice is mailed to Lessee. Lessor shall file personal
property returns with respect to the Equipment, and Lessee shall pay to Lessor,
in advance and at the time(s) required by Lessor, the taxes Lessor anticipates
will be due during the year. Lessee acknowledges that Lessor may require a
monthly payment of such anticipated taxes and any deficiency shall be paid by
Lessee upon demand by Lessor.
15. INDEMNIFICATION. Lessee shall indemnify, defend and hold harmless the
Lessor, and Lessor’s officers, directors, representatives and employees from and
against all losses, damages, injuries, death claims, demands and expenses, of
whatsoever nature (i) arising out of the manufacture, purchase, ownership,
delivery, lease, possession, use, misuse, condition, repair, storage or
operation of any Equipment, regardless of where, how and by whom operated;
(ii) arising out of negligence, tort, warranty, strict liability or any other
cause of action with respect to the leased Equipment; (iii) arising out of any
encumbrance being asserted against the Equipment; and (iv) arising out of the
assessment, payment, non-payment or partial payment of any sales, use or other
taxes pertaining to the equipment. Such indemnification shall survive the
expiration, cancellation, or termination of this Lease. IT IS THE EXPRESS INTENT
OF THE LESSOR AND LESSEE THAT THIS INDMENITY PROVISION SHALL COVER AND INCLUDE
ANY CLAIMS ASSERTING THAT ANY PERSON TO BE INDEMNIFIED HEREUNDER WAS NEGLIGENT
IN WHOLE OR INPART OR OTHERWISE CAUSED OR CONTRIBUTED TO THE CAUSE OF THE LOSS,
DAMAGES, INJURIES, DEATH, OR EXPENSES.
16. ASSIGNMENT BY LESSEE PROHIBITED. Lessee shall keep the Equipment free and
clear of all claims, liens, and encumbrances, except for those placed thereon by
Lessor. Without the prior written consent of Lessor, Lessee shall not assign or
otherwise encumber this Lease, the Equipment or any of its rights hereunder or
sublease or lend the Equipment. Upon any permitted assignment or sublease,
Lessee shall sign and deliver to Lessor, or any assignee of Lessor, at Lessee’s
expense, such documentation as Lessor or such assignee may require, including
but not limited to documentation to evidence and put third parties on notice of
Lessor’s or its assignee’s interest in the Equipment. No permitted assignment or
sublease shall relieve Lessee of any of its obligations hereunder, which
obligations shall remain those of a principal and not a surety or guarantor.
17. ASSIGNMENT BY LESSOR. Lessor may sell or assign its rights and interests or
grant a security interest in this Lease and the Equipment for purposes of
securing loans to Lessor or otherwise and may also sell and assign its title and
interest as owner of the Equipment and/or as Lessor under this Lease. Lessee
hereby (a) consents to such sales or assignments; (b) agrees to promptly sign
and deliver such further acknowledgments and other documents as may be
reasonably requested by Lessor to
 












































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 8
 
 
 
 






--------------------------------------------------------------------------------





effect such sales or assignments; (c) agrees that any security assignee shall
have all the rights, but none of the obligations, of Lessor under this Lease,
except Lessor’s obligation not to disturb Lessee’s quiet possession and use of
the Equipment, provided Lessee is not in default hereunder; and (d) upon written
notice from Lessor, agrees to pay all rent and other sums payable under this
Lease to such assignee designated by Lessor (or to any other party subsequently
designated by such assignee) without any abatement, reduction, setoff, defense
or counterclaim that Lessee may have against Lessor, Lessee’s sole remedy
therefor being a claim for damages or injunctive relief against Lessor.
18. TIME OF ESSENCE. Time is of the essence of this Lease, and this provision
shall not be impliedly waived by the acceptance on occasion of late or defective
performance.
19. DEFAULT. Any of the following events or conditions shall constitute an event
of default hereunder, (a) Lessee fails to pay any amount due and owing hereunder
or under any other Master Lease Agreement, Equipment Schedule, Lease or any
other agreement between Lessee and/or its affiliates and Lessor and/or its
affiliates or any other liability, debt, or other duty of Lessee and/or its
affiliates to Lessor and/or its affiliates, whether now existing or later
incurred, matured or unmatured, direct or contingent, and any renewals,
extensions, and substitutions of the same, when due or within ten (10) days
thereafter; (b) Lessee fails to observe, keep, or perform any provision of this
Lease or any other Master Lease Agreement, Equipment Schedule, Lease or other
agreement between Lessee and/or its affiliates and Lessor and/or its affiliates
or any other liability, debt, or other duty of Lessee and/or its affiliates to
Lessor and/or its affiliates, whether now existing or later incurred, matured or
unmatured, direct or contingent, and any renewals, extensions, and substitutions
of the same; (c) Lessee or any guarantor becomes insolvent or makes an
assignment for the benefit of creditors or ceases doing business as a going
concern; (d) a receiver, trustee, conservator, or liquidator of Lessee or any
guarantor is appointed with or without the application or approval of Lessee or
such guarantor; (e) the filing by or against Lessee or any guarantor of a
petition under the Bankruptcy Code or any amendment thereto; or under any other
insolvency law or laws providing for, but not limited to, the benefit of debtors
or; (f) any false or misleading representation or statement made or furnished to
Lessor by or on behalf of Lessee or any guarantor; (g) Lessee or any guarantor
dissolves, liquidates, or suspends its business or any individual Lessee or
individual guarantor dies; (h) Lessee or any guarantor enters into any merger,
consolidation or similar re-organization; (i) Lessee or any guarantor transfers
all or any substantial part of its operations or assets; (j) without thirty
(30) days advance written notice to Lessor, Lessee or any guarantor changes its
name or principal place of business; (k) when Lessor believes in good faith that
the prospect for performance of the terms and conditions of this Lease by Lessee
or any guarantor is impaired; or (l) Lessee, or any guarantor of the Lease shall
suffer an adverse material change in its financial condition from the date
hereof, and as a result thereof Lessor deems itself or any of the Equipment to
be insecure.
 












































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 9
 
 
 
 






--------------------------------------------------------------------------------





20. REMEDIES. If an event of default occurs under this Lease or under any other
Master Lease Agreement, Equipment Schedule, Lease or other agreement between
Lessee and/or its affiliates and Lessor and/or its affiliates or any other
liability, debt, or other duty of Lessee and/or its affiliates to Lessor and/or
its affiliates, whether now existing or later incurred, matured or unmatured,
direct or contingent, and any renewals, extensions, and substitutions of the
same, then Lessor, with or without notice to Lessee (except as set forth below),
shall have the right to exercise any one or more of the following remedies,
concurrently or separately, in any order and without any election of remedies
being deemed to have been made:
 
(a)
Lessor may enter upon Lessee’s premises and without any court order or other
process of law may repossess and remove the Equipment, or render the Equipment
unusable without removal, either with or without notice to Lessee (Lessee hereby
waives any trespass or right of action for damages by reason of such entry,
removal, or disabling, any such repossession shall not constitute a termination
of this Lease unless Lessor so notifies Lessee in writing);

(b)
Lessor may require Lessee, at Lessee’s expense, to return the Equipment in good
repair, ordinary wear and tear resulting from proper use thereof alone excepted,
by delivering it, packed and ready for shipment, to such place or carrier as
Lessor may specify;

(c)
Lessor may cancel or terminate this Lease and may retain any and all prior
payments paid by Lessee;

(d)
Lessor may re-lease or sell the Equipment, without notice to Lessee at private
or public sale, at which sale Lessor may be the purchaser;

(e)
Lessor may declare as immediately due and payable and recover from Lessee, as
liquidated damages and not as a penalty (Lessor and Lessee agreeing that such
liquidated damages are reasonable in light of the anticipated harm to be caused
to Lessor by any such event of default, including, without limitation, the loss
of tax benefits), the sum of the following amounts (such sum being referred to
herein as “Lessor’s Loss”): (i) all unpaid rents and other payments due under
this Lease then accrued, plus (ii) the remaining rents through the end of the
Term, plus (iii) the Residual Value in the Equipment, which shall be determined
by Lessor in its sole discretion, less (iv) the fair market value, which shall
be determined by Lessor in its sole discretion, of any item of Equipment, if
any, Lessor in its sole discretion accepts as a return or repossesses.



























































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 10
 
 
 
 






--------------------------------------------------------------------------------







(f)
Lessor may recover all costs, expenses and damages relating to this Lease and
the event of default, including, without limitation, any collection agency and
attorney’s fees and expenses; Lessor may recover interest on the unpaid balance
of Lessor’s Loss plus any amounts recoverable under clauses (e) (f) and (g) of
this paragraph 20 from the date it becomes payable until fully paid at the rate
of the lesser of 18% per annum or the highest rate permitted by law.

(g)
Lessor may pursue any other remedy available at law, by statute or in equity,
including, without limitation, any rights and remedies available to lessors
under Chapter 2A, whether or not Chapter 2A is applicable to this Lease.

Upon return or repossession of the Equipment, Lessor may at its sole discretion
sell or lease each item of Equipment in such manner and upon such terms as
Lessor may in its sole discretion determine. The proceeds of such sale or lease
shall be applied to reimburse Lessor for Lessor’s Loss and any additional
amounts due under clauses (e), (f) or (g).
No right or remedy herein conferred upon or reserved to Lessor is exclusive of
any other right or remedy herein, or by law or by equity provided or permitted,
but each shall be cumulative of every other right or remedy given herein or now
or hereafter existing by law or equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time. No single or partial
exercise by Lessor of any right or remedy hereunder shall preclude any other or
further exercise of any other right or remedy.
21. LIMITED PREARRANGED AMENDMENTS; LIMITED POWER OF ATTORNEY. In the event it
is necessary to amend the terms of this Lease or the terms of any Schedule to
reflect a change in one or more of the following conditions: (a) Lessor’s actual
cost of procuring the Equipment, or (b) Lessor’s actual cost of providing the
Equipment to Lessee, or (c) a change in rent payments as a result of (a) or (b)
above, or (d) description of the Equipment, then Lessee agrees that any such
amendment shall be described in a letter from Lessor to Lessee, and unless
within 15 days after the date of such letter Lessee objects in writing to
Lessor, this Lease shall be deemed amended and such amendments shall be
incorporated in this Lease herein as if originally set forth. Lessee grants to
Lessor a specific power of attorney for Lessor to use and hereby authorizes
Lessor as follows: (1) Lessor may sign and/or file on Lessee’s behalf or on
Lessor’s behalf any document Lessor deems necessary to perfect or protect
Lessor’s interest in the Equipment, including a UCC-1 Financing Statement or any
other document pursuant to the Uniform Commercial Code; and (2) Lessor may sign,
endorse or negotiate for Lessor’s benefit any instrument representing proceeds
from any policy of insurance covering the Equipment. Lessee hereby ratifies all
action of Lessor in executing and/or filing UCC financing statements prior to
the execution of this Lease or any Schedule.
 














































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 11
 
 
 
 






--------------------------------------------------------------------------------





22. MULTIPLE LESSEES. Lessor may, with the consent of any one of the Lessees
hereunder modify, extend, or change any of the terms hereof without the consent
or knowledge of the others, without in any way releasing, waiving, or impacting
any right granted to Lessor against the others. Lessees and each of them are
jointly and severally responsible and liable to Lessor under this Lease.
23. EXPENSES OF ENFORCEMENT. In the event of any legal action with respect to
this Lease, the prevailing party in any such action shall be entitled to
reasonable attorney fees, including, without limitation, actions at the trial
level, actions in bankruptcy court, on appeal or review, or incurred without
action, suits, or proceedings, together with all costs and expenses incurred in
pursuit thereof.
24. ENTIRE AGREEMENT; NO ORAL MODIFICATIONS; NO WAIVER. This instrument
constitutes the entire agreement between Lessor and Lessee. No provision of this
Lease shall be modified or rescinded unless in writing signed by a
representative of Lessor. Waiver by Lessor of any provision hereof in one
instance shall not constitute a waiver as to any other instance.
25. SEVERABILITY. This Lease is intended to constitute a valid and enforceable
legal instrument, and no provision of this Lease that may be deemed
unenforceable shall in any way invalidate any other provision or provisions
hereof, all of which shall remain in full force and effect.
26. ADDITIONAL SECURITY. In the event that this Master Lease Agreement or any
Lease entered into pursuant to this Master Lease Agreement, is not deemed to be
a true lease under Chapter 2A, then solely in that event and for that limited
purpose, (a) it shall be deemed a security agreement and, in that regard, Lessee
hereby grants to Lessor a purchase money security interest in the Equipment, and
all accessions, substitutions and replacements thereto, and all of Lessee’s
interest therein, and all proceeds and products thereof to secure Lessee’s
prompt payment and performance as and when due of all of Lessee’s obligations
and indebtedness to Lessor under this Lease or under any other Master Lease
Agreement, Equipment Schedule, Lease or other agreement between Lessee and/or
its affiliates and Lessor and/or its affiliates or any other liability, debt, or
other duty of Lessee and/or its affiliates to Lessor and/or its affiliates,
whether now existing or later incurred, matured or unmatured, direct or
contingent, and any renewals, extensions, and substitutions of the same, and
(b) the aggregate of all consideration that constitutes interest under
applicable law that is taken, reserved, contracted for, charged or received
hereunder or under any other agreements or otherwise in connection with this
Lease shall under no circumstances exceed the maximum amount of interest allowed
by applicable law, and any excess shall be credited on this note by the holder
hereof (or if such obligations shall have been paid in full, refunded to Lessee
); and in the event of an event of default hereunder, or in the event of any
required or
 








































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 12
 
 
 
 






--------------------------------------------------------------------------------





permitted prepayment, then such consideration that constitutes interest may
never include more than the maximum amount allowed by applicable law, and excess
interest, if any, provided for in this note or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore prepaid, shall be credited to such obligation (or if such
obligations shall have been paid in full, refunded to Lessee).
27. FINANCIAL REPORTS. Upon Lessor’s request, Lessee and Guarantor agrees to
furnish within sixty (60) days after Lessee’s and Guarantor’s first three fiscal
quarters and within one hundred twenty (120) days after each of its fiscal
year-ends during the Term of this Lease, its balance sheet as of the end of each
such period and the related statements of income and retained earnings. In the
case of year-end statements, the reports shall be audited, if available, and in
any event reviewed, by Lessee’s and Guarantor’s then acting certified public
accounting firm.
28. NO ORAL AGREEMENTS. THIS AGREEMENT AND THE RELATED TRANSACTION DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN OR AMONG THE PARTIES, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
29. ONE ORIGINAL. Only one original counterpart of this Master Lease Agreement
and each Schedule shall be executed by the parties and the original counterpart
of each such document shall be marked as “LESSOR’S ORIGINAL COPY”. No security
interest may be created in a Schedule through the transfer or possession of any
counterpart other than the sole original counterpart marked as “LESSOR’S
ORIGINAL COPY”, together with a certified copy of the original counterpart of
this Master Lease Agreement marked as “LESSOR’S ORIGINAL COPY”. All other
counterparts shall be copies and marked as “DUPLICATE”.
30. MISCELLANEOUS. Notices provided for herein shall be in writing and sent by
certified or registered mail, postage prepaid, to the parties at the addresses
for notice set forth in each Schedule, and such notices shall be deemed received
three (3) business days after such deposit in the U. S. Mail. Except as provided
herein, this Lease shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Lessee shall provide Lessor
with such documents as Lessor may request from time to time including, but not
limited to, corporate resolutions, opinions of counsel, financial statements,
and UCC Financing Statements. Any provision of this Lease which may be
prohibited or unenforceable in any jurisdiction shall not, as to such
jurisdiction, invalidate the remaining provisions hereof and shall not
invalidate or render unenforceable such provision in any other jurisdiction.
This Lease shall be governed by and construed in accordance with the laws of the
State of Texas, without reference to its internal choice of law principles.
Lessee agrees that this will be deemed
 






























 
 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 13
 
 
 
 






--------------------------------------------------------------------------------





executed in Jefferson County, Texas and is performable in Jefferson County,
Texas and should any legal action, suit, or proceeding be initiated by any party
to this Agreement with regard to, or arising out of, this Lease or the Equipment
covered hereby, such action shall be brought only in the Courts of applicable
jurisdiction for the State of Texas located in Jefferson County, Texas, and all
parties consent to the jurisdiction of such Courts as to all such actions.
LESSEE HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO ANY MATTER
ARISING UNDER OR IN CONNECTION WITH THIS LEASE.
31. TAX INDEMNITY. Lessee represents warrants and covenants as follows:
 
(a)
This Lease shall be a lease for federal and state income tax purposes. Lessee
shall be treated as the lessee of the Equipment for federal and applicable state
income tax purposes and Lessor shall be treated as the purchaser, owner, lessor
and original user of the Equipment for federal and applicable state income tax
purposes and shall be entitled to such deductions, credits and other benefits as
are provided an owner of property (the Tax Benefits), including but not limited
to:

(i)
the maximum depreciation deductions with respect to each item of Equipment as
provided by Section 167(a) of the Internal Revenue Code of 1986, as amended (the
Code ), determined under Section 168 of the Code by using the applicable
depreciation method, the applicable recovery period, and the applicable
convention, all as may be specified on the applicable Schedule for the
Equipment, and Lessor shall also be entitled to corresponding state depreciation
deductions; and

(ii)
For purposes of determining depreciation deductions, the Equipment shall have an
income tax basis equal to Lessor’s cost for the Equipment specified on the
applicable Schedule, plus such expenses of the transaction incurred by Lessor as
may be included in basis under Section 1012 of the Code, and shall be placed in
service (and certified as such by Lessee) by the last business day of the same
calendar year in which the Schedule for such Equipment is executed.

(b)
If, with respect to any item of Equipment, Lessee’s representations, warranties
and/or covenants contained herein or in any other agreement or document entered
into relating to the Equipment are or are determined to be incorrect and Lessor
shall determine that it shall not have the right to claim all or any portion of
the Tax Benefits or if all or any portion of the





















































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 14
 
 
 
 






--------------------------------------------------------------------------------





 
Tax Benefits shall be disallowed or recaptured (hereinafter referred to as a Tax
Benefit Loss ), then subject to the exceptions set forth below and at the sole
discretion of Lessor, Lessee shall, within thirty (30) days after written notice
from Lessor that a Tax Benefit Loss has occurred, pay to Lessor at Lessor’s
option, either a lump-sum payment or an increase to the remaining monthly
payments due under this Lease in an amount which, after taking into account the
effects of interest, penalties and additional taxes payable by Lessor as a
result of the Tax Benefit Loss and the receipt of payment hereunder, will cause
Lessor’s net effective after-tax return over the term of this Lease to equal the
net effective after-tax return which would have been available if Lessor had
been entitled to the utilization of all the Tax Benefits.

 
(c)
For purposes hereof a Tax Benefit Loss shall occur upon the earliest of (i) the
happening of an event which causes such Tax Benefit Loss, (ii) the payment by
Lessor to the Internal Revenue Service or the applicable state revenue office of
the tax increase resulting from such Tax Benefit Loss, or (iii) the adjustment
of the tax return of Lessor to reflect such Tax Benefit Loss.

(d)
Notwithstanding the foregoing, Lessor shall not be entitled to receive a payment
hereunder on account of any Tax Benefit Loss directly attributable to any of the
following: (i) any act on the part of Lessor which causes a Tax Benefit Loss;
(ii) the failure of Lessor to have sufficient taxable income or tax liability to
utilize such Tax Benefits; or (iii) the happening of any other event with
respect to Lessor (such as a disqualifying change in Lessor’s business) which
causes a Tax Benefit Loss.

(e)
This paragraph is expressly made for the benefit of, and shall be enforceable by
Lessor, any person, firm, corporation or other entity to which Lessor transfers
title to all or a portion of the Equipment and their successors and assigns
(Owner). For purposes hereof, the term Owner shall include an affiliated group
(within the meaning of the Code) of which it is a member for any year in which a
consolidated income tax return is filed for such affiliated group. Lessee agrees
to indemnify and hold any such Owner harmless from any Tax Benefit Loss on the
same as if said Owner were the Lessor hereunder. All of Lessor’s rights and
privileges arising from the indemnities contained herein shall survive the
expiration or other termination of this Lease.





























































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 15
 
 
 
 






--------------------------------------------------------------------------------





Signature page to follow:
EXECUTED effective as of the date signed by both parties.
 
 
 
 
 
 
 
 
 
 
LESSOR:
 
 
 
LESSEE:
 
 
 
M/G FINANCE CO., LTD.
By: MGFC, LLC, its general partner
 
 
 
STABILIS ENERGY SERVICES, LLC
a TX Limited Liability Company
 
 
 
 
 
By:
 
/s/ Charles B. Childress
 
 
 
By:
 
/s/ Casey Crenshaw
Name:
 
Charles B. Childress
 
 
 
Name:
 
Casey Crenshaw
Title:
 
Sr. Vice President
 
 
 
Title:
 
President
Date:
 
9/25/2018
 
 
 
Date:
 
9/25/2018

 










































































 
 
 
 
 
Master Lease Agreement
Rev. 08-04-2017
Page 16
 
 
 
 






--------------------------------------------------------------------------------







CONTINUING GUARANTY
CW/1296
1. GUARANTY; DEFINITIONS. In consideration of any lease, Master Lease Agreement,
Equipment Schedule, credit or other financial accommodation, whether
accompanying this Guaranty or made separately, now or hereafter extended or made
to STABILIS ENERGY SERVICES, LLC (“Debtor”), or any of them, by M/G Finance
Company, Ltd. (“Creditor”), and for other valuable consideration, the
undersigned CASEY CRENSHAW (“Guarantor”), unconditionally guarantees to Creditor
the full and prompt payment and performance when due of any and all
Indebtedness, liabilities, debts and other duties of the Debtor to Creditor now
existing or later incurred, matured or unmatured, direct or contingent, and any
renewals, extensions and substitutions of the same. Guarantor represents and
warrants that he/she/it has a direct financial interest in Debtor and that
Guarantor will either directly or indirectly benefit from the extension of
credit or other financial accommodation made to Debtor. The term “Indebtedness”
is used herein in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of Debtor, or any of them
heretofore, now or hereafter made, incurred or created, whether direct, indirect
or contingent, voluntary or involuntary and however arising, whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including under any loan agreement, note, lease, sale, security
agreement, swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and all modifications,
extensions and renewals thereof, and whether Debtor may be liable individually
or jointly with others, or whether recovery upon such Indebtedness may be or
hereafter become unenforceable. This Guaranty is a guaranty of payment and not
collection, and the obligations of Guarantor hereunder are independent of any
obligations of Debtor under any instrument giving rise to Debtor’s Indebtedness
to Creditor.
2. CONTINUING LIABILITY; SUCCESSIVE TRANSACTIONS; OBLIGATION UNDER OTHER
GUARANTIES. This is a continuing guaranty and all rights, powers and remedies
hereunder shall apply to all past, present and future Indebtedness of the Debtor
to Creditor, including that arising under successive transactions which shall
either continue the Indebtedness, increase or decrease it, or from time to time
create new Indebtedness after all or any prior Indebtedness has been satisfied,
and notwithstanding the death, incapacity, dissolution, liquidation or
bankruptcy of the Debtor or Guarantor or any other event or proceeding affecting
the Debtor or Guarantor. All guaranties, warranties, representations, covenants
and agreements in this Guaranty shall bind the heirs, devisees, executors,
administrators, personal representatives, trustees, beneficiaries, conservators,
receivers, successors and assigns of Guarantor and shall benefit Creditor, its
successors and assigns, and any holder of any part of the Indebtedness. The
obligations of Guarantor hereunder shall be in addition to any obligations of
Guarantor under any other guaranties of any liabilities or obligations of the
Debtor or any other persons heretofore or hereafter given to Creditor unless
said other guaranties are expressly modified or revoked in writing; and this
Guaranty shall not, unless expressly herein provided, affect or invalidate any
such other guaranties.
THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S).














Page 1 of 8





--------------------------------------------------------------------------------







3. OBLIGATIONS NOT AFFECTED. Guarantor’s covenants, agreements and obligations
under this Guaranty shall in no way be released, diminished, reduced, impaired
or otherwise affected by reason of the happening from time to time of any of the
following things, for any reason, whether by voluntary act, operation of law or
order of any competent governmental authority and whether or not Guarantor is
given any notice or is asked for or gives any further consent (all requirements
for which, however arising, Guarantor hereby WAIVES):
(a) Release or waiver of any obligation or duty to perform or observe any
express or implied agreement, covenant, term or condition imposed under the
Indebtedness by applicable law on Debtor.
(b) Extension of the time for payment of any part of the Indebtedness or any
other sums payable under the Indebtedness, extension of the time for performance
of any other obligation under or arising out of or in connection with the
Indebtedness or change in the manner, place or other terms of such payment or
performance.
(c) Settlement or compromise of any or all of the Indebtedness.
(d) Renewal, supplementing, modification, rearrangement, amendment, restatement,
replacement, cancellation, rescission, revocation or reinstatement (whether or
not material) of any part of the Indebtedness or any obligations under the
Indebtedness of Debtor (without limiting the number of times any of the
foregoing may occur).
(e) Acceleration of the time for payment or performance of the Indebtedness or
any other obligation under the Indebtedness or exercise of any other right,
privilege or remedy under or in regard to the Indebtedness.
(f) Failure, omission, delay, neglect, refusal or lack of diligence by Creditor
to assert, enforce, give notice of intent to exercise—or any other notice with
respect to—or exercise any right, privilege, power or remedy conferred on
Creditor under the Indebtedness or by law or action on the part of Creditor
granting indulgence, grace, adjustment, forbearance or extension of any kind to
Debtor.
(g) Release, surrender, exchange, subordination or loss of any security or lien
priority in connection with the Indebtedness.
(h) Release, modification or waiver of, or failure, omission, delay, neglect,
refusal or lack of diligence to enforce, any guaranty, pledge, mortgage, deed of
trust, security agreement, lien, charge, insurance agreement, bond, letter of
credit or other security device, guaranty, surety or indemnity agreement
whatsoever.
(i) Taking or acceptance of any other security or guaranty for the payment or
performance of any or all of the Indebtedness or the obligations of Debtor.
 








































Page 2 of 8: Continuing Guaranty





--------------------------------------------------------------------------------







(j) Release, modification or waiver of, or failure, omission, delay, neglect,
refusal or lack of diligence to enforce, any right, benefit, privilege or
interest under any contract or agreement, under which the rights of Debtor have
been collaterally or absolutely assigned, or in which a security interest has
been granted, to Creditor as direct or indirect security for payment of the
Indebtedness or performance of any other obligations to—or at any time held
by—Creditor.
(k) Death, legal incapacity, disability, voluntary or involuntary liquidation,
dissolution, sale of any collateral, marshaling of assets and liabilities,
change in corporate or organizational status, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of debt or other similar proceedings of
or affecting Debtor or any of the assets of Debtor, even if any of the
Indebtedness is thereby rendered void, unenforceable or uncollectible against
Debtor.
(l) Occurrence or discovery of any irregularity, invalidity or unenforceability
of any part of the Indebtedness or any defect or deficiency in any part of the
Indebtedness, including the unenforceability of any provisions of the
instruments or agreements related to the Indebtedness because entering into any
such instrument or agreement was ultra vires or because anyone who executed them
exceeded their authority.
(m) Failure to acquire, protect or perfect any lien or security interest in any
collateral intended to secure any part of the Indebtedness or any other
obligations under the Indebtedness or failure to maintain perfection.
(n) Failure by Creditor or any other person to notify—or timely notify—Guarantor
of any default, event of default or similar event (however denominated) under
the Indebtedness, any renewal, extension, supplementing, modification,
rearrangement, amendment, restatement, replacement, cancellation, rescission,
revocation or reinstatement (whether or not material) or assignment of any part
of the Indebtedness, release or exchange of any security, any other action taken
or not taken by Creditor against Debtor or any direct or indirect security for
any part of the Indebtedness or other obligation of Debtor, any new agreement
between Creditor and Debtor or any other event or circumstance. Creditor has no
duty or obligation to give Guarantor any notice of any kind under any
circumstances whatsoever with respect to or in connection with the Indebtedness.
(o) Occurrence of any event or circumstances which might otherwise constitute a
defense available to, or a discharge of, Debtor, including failure of
consideration, fraud by or affecting any person, usury, forgery, breach of
warranty, failure to satisfy any requirement of the statute of frauds, running
of any statute of limitation, accord and satisfaction and any defense based on
election of remedies of any type.
(p) Receipt and/or application of any proceeds, credits or recoveries from any
source, including any proceeds, credits, or amounts realized from the exercise
of any of Creditor’s rights, remedies, powers or privileges under the
Indebtedness, by law or otherwise available to Creditor.
 










































Page 3 of 8: Continuing Guaranty





--------------------------------------------------------------------------------







(q) Occurrence of any act, error or omission of Creditor, except behavior which
is proven to be in bad faith to the extent (but no further) that Guarantor
cannot effectively waive the right to complain.
4. OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Debtor, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against the Debtor or any other person, or whether the Debtor or any
other person is joined in any such action or actions. Guarantor acknowledges
that this Guaranty is absolute and unconditional, there are no conditions
precedent to the effectiveness of this Guaranty, and this Guaranty is in full
force and effect and is binding on Guarantor as of the date written below,
regardless of whether Creditor obtains collateral or any guaranties from others
or takes any other action contemplated by Guarantor. Guarantor waives the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof. The liability of Guarantor hereunder shall be
reinstated and revived and the rights of Creditor shall continue if and to the
extent for any reason any amount at any time paid on account of any Indebtedness
guaranteed hereby is rescinded, avoided or must otherwise be restored by
Creditor, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, all as though such amount had not been paid. The determination as
to whether any amount so paid must be rescinded or restored shall be made by
Creditor in its sole discretion; provided however, that if Creditor chooses to
contest any such matter at the request of Guarantor, Guarantor agrees to
indemnify and hold Creditor harmless from and against all costs and expenses,
including reasonable attorneys’ fees, expended or incurred by Creditor in
connection therewith, including without limitation, in any litigation with
respect thereto.
5. AUTHORIZATIONS TO CREDITOR. Guarantor authorizes Creditor either before or
after revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor’s liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) exchange,
enforce, waive, subordinate or release any security for the payment of this
Guaranty or the indebtedness or any portion thereof; (c) apply such security and
direct the order or manner of sale thereof, including without limitation, a
non-judicial sale permitted by the terms of the controlling security agreement,
lease, mortgage, or deed of trust, as Creditor in its discretion may determine;
(d) release or substitute any one or more of the endorsers or any other
guarantors of the Indebtedness, or any portion thereof, or any other party
thereto; and (c) apply payments received by Creditor from the Debtor to any
Indebtedness of the Debtor to Creditor, in such order as Creditor shall
determine in its sole discretion, whether or not such Indebtedness is covered by
this Guaranty, and Guarantor hereby waives any provision of law regarding
application of payments which specifies otherwise. Creditor may without notice
assign this Guaranty in whole or in part. Upon Creditor’s request, Guarantor
agrees to provide to Creditor copies of Guarantor’s financial statements.
 














































Page 4 of 8: Continuing Guaranty





--------------------------------------------------------------------------------







6. REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Creditor
that: (a) this Guaranty is executed at Debtor’s request; (b) Guarantor shall
not, without Creditor’s prior written consent, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or a substantial or material
part of Guarantor’s assets other than in the ordinary course of Guarantor’s
business; (c) Creditor has made no representation to Guarantor as to the
creditworthiness of the Debtor; (d) if the Guarantor is a partnership,
corporation, limited liability company or other legal entity, the execution,
delivery and performance of this Guaranty has been duly authorized by all
necessary action on the part of the Guarantor and will not violate any provision
of the Guarantor’s governing documents; and the person signing this Guaranty on
behalf of the Guarantor is duly authorized.
7. GUARANTOR’S WAIVERS.
(a) Guarantor waives any right to require Creditor to: (i) make demand upon,
assert claims against or proceed against any of the Debtor or any other person;
(ii) marshal assets or proceed against or exhaust any security held from any of
the Debtor or any other person; (iii) give notice of the terms, time and place
of any public or private sale or other disposition of personal property security
held from the Debtor or any other person; (iv) take any other action or pursue
any other remedy in Creditor’s power; or (v) make any presentment or demand for
performance, or give any notice of extensions, modifications or renewals of
Indebtedness, any new transactions between Debtor and Creditor and/or any other
Guarantor, presentment, nonperformance, protest, notice of default, notice of
protest or notice of dishonor hereunder or in connection with any obligations or
evidences of indebtedness held by Creditor as security for or which constitute
in whole or in part the Indebtedness guaranteed hereunder, or in connection with
the creation of new or additional Indebtedness.
(b) Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of the Debtor or any
other person; (ii) the cessation or limitation from any cause whatsoever, other
than payment in full, of the Indebtedness of the Debtor or any other person;
(iii) any lack of authority of any officer, director, partner, agent or any
other person acting or purporting to act on behalf of the Debtor which is a
corporation, partnership or other type of entity, or any defect in the formation
of any such Borrower; (iv) the application by the Debtor of the proceeds of any
Indebtedness for purposes other than the purposes represented by Debtor to, or
intended or understood by, Creditor or Guarantor; (v) any act or omission by
Creditor which directly or indirectly results in or aids the discharge of any of
the Debtor or any portion of the Indebtedness by operation of law or otherwise,
or which in any way impairs or suspends any rights or remedies of Creditor
against the Debtor; (vi) any impairment of the value of any interest in any
security for the Indebtedness or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or
 


















































Page 5 of 8: Continuing Guaranty





--------------------------------------------------------------------------------







recordation of any interest in any such security, the release of any such
security without substitution, and/or the failure to preserve the value of, or
to comply with applicable law in disposing of, any such security; (vii) or any
requirement that Creditor give any notice of acceptance of this Guaranty. Until
all Indebtedness shall have been paid in full, Guarantor shall have no right of
subrogation, and Guarantor waives any right to enforce any remedy which Creditor
now has or may hereafter have against the Debtor or any other person, and waives
any benefit of, or any right to participate in, any security now or hereafter
held by Creditor. Guarantor further waives all rights and defenses Guarantor may
have arising out of (A) any election of remedies by Creditor, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Indebtedness, destroys Guarantor’s rights of
subrogation or Guarantor’s rights to proceed against the Debtor for
reimbursement, or (B) any loss of rights Guarantor may suffer by reason of any
rights, powers or remedies of the Debtor in connection with any anti-deficiency
laws or any other laws limiting, qualifying or discharging Debtor’s
Indebtedness, whether by operation of law or otherwise, including any rights
Guarantor may have to a fair market value hearing to determine the size of a
deficiency following any foreclosure sale or other disposition of any real
property security for any portion of the Indebtedness.
(c) Guarantor WAIVES each and every right to which it may be entitled by virtue
of any suretyship law, including any rights it may have pursuant to Rule 31 of
the Texas Rules of Civil Procedure, §17.001 of the Texas Civil Practice and
Remedies Code and Chapter 34 of the Texas Business and Commerce Code, as the
same may be amended from time to time.
8. REMEDIES; NO WAIVER. All rights, powers and remedies of Creditor hereunder
are cumulative. No delay, failure or discontinuance of Creditor in exercising
any right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any
waiver, permit, consent or approval of any kind by Creditor of any breach of
this Guaranty, or any such waiver of any provisions or conditions hereof, must
be in writing and shall be effective only to the extent set forth in writing.
9. CREDITOR’S OFFSET RIGHTS. Creditor is hereby authorized at any time and from
time to time, without notice to any person (and Guarantor hereby WAIVES any such
notice) to the fullest extent permitted by law, to set-off and apply any and all
monies, securities and other properties of Guarantor now or in the future in the
possession, custody or control of Creditor, or otherwise owed to Guarantor by
Creditor. Creditor’s rights under this Section are in addition to other rights
and remedies (including other rights of set-off) which Creditor may have.
 




















































Page 6 of 8: Continuing Guaranty





--------------------------------------------------------------------------------







10. COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantor shall pay to Creditor
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees, expended or incurred
by Creditor in connection with the enforcement of any of Creditor’s rights,
powers or remedies and/or the collection of any amounts which become due to
Creditor under this Guaranty or to enforce or collect any of the Indebtedness,
and the prosecution or defense of any action in any way related to this
Guaranty.
11. SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure to the
benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Creditor’s
prior written consent. Guarantor acknowledges that Creditor has the right to
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, any Indebtedness of Debtor to Creditor and any obligations
with respect thereto, including this Guaranty. In connection therewith, Creditor
may disclose all documents and information which Creditor now has or hereafter
acquires relating to Guarantor and/or this Guaranty, whether furnished by
Debtor, Guarantor or otherwise. Guarantor further agrees that Creditor may
disclose such documents and information to Debtor.
12. MISCELLANEOUS. This Guaranty may be amended or modified only in writing
signed by Creditor and Guarantor. In all cases where there is more than one
Debtor named herein, the word “Debtor” shall mean all or any one or more of them
as the context requires. If any waiver or other provision of this Guaranty shall
be held to be prohibited by or invalid under applicable public policy or law,
such waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty. This Guaranty
shall be governed by and construed in accordance with the laws of the State of
Texas, without regard to its conflicts of laws principles. Creditor may in its
sole discretion, accept a photocopy, electronically transmitted facsimile or
other reproduction of this guaranty (a “Counterpart”) as the binding and
effective record of this Guaranty whether or not an ink signed copy hereof is
also received by creditor from the undersigned, provided, however, that if
Creditor accepts a Counterpart as the binding and effective record hereof, the
Counterpart acknowledged in writing by Creditor shall constitute the record
hereof. The Guarantor agrees that such Counterpart received by Creditor, shall,
when acknowledged in writing by Creditor, constitute an original document for
the purposes of establishing the provisions thereof and shall be legally
admissible under the best evidence rule and binding on and enforceable against
the Guarantor. If Creditor accepts a Counterpart as the binding and effective
record hereof only such Counterpart acknowledged in writing by Creditor shall be
marked “Original” and a security interest may only be created in the Guaranty
that bears Creditor’s ink signed acknowledgement and is marked “Original”.
13. Guarantor agrees that should any legal action, suit, or proceeding be
initiated by any party to this Guaranty or any debt to which this Guaranty
applies, such action shall be brought only in the Courts of applicable
jurisdiction for the State of Texas located in Jefferson County, Texas, and all
parties consent to the jurisdiction of such Courts as to all such actions.
 










































Page 7 of 8: Continuing Guaranty





--------------------------------------------------------------------------------







14. WAIVER OF JURY TRIAL. THE PARTIES HERETO IRREVOCABLY WAIVE ANY RIGHT THEY
MAY HAVE TO A JURY TRIAL WITH RESPECT TO A DISPUTE HEREUNDER.
 
 
 
 
 
 
 
 
Dated as of: 9-25-2018
 
 
 
 
 
 
 
 
/s/ Casey Crenshaw
 
 
 
 
 
Social Security Number:
 
Casey Crenshaw
 
 
 
 
 
 
Principal place of business:
 
 
 
 
 
 
 
 
 
 
STABILIS ENERGY SERVICES, LLC
 
 
 
 
 
 
1655 Louisiana Street
 
 
 
 
 
 
Beaumont, TX 77701
 
 
 
 
 
 
Phone: 409-833-1115

 














































































Page 8 of 8: Continuing Guaranty





--------------------------------------------------------------------------------










